 Case 7:19-cr-00081-EKD Document 82 Filed 05/28/21 Page 1 of 3 Pageid#: 182




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
V.                                              )       Case No. 7:19-CR-00081
                                                )
ANTHONY BRIAN BARNETT,                          )
                                                )
                Defendant.                      )


                                    MOTION TO CONTINUE
                (1) This case is set for trial on June 1, 2021. Counsel and Defendant need additional

time to prepare for trial. The United States has indicated they have no objection to a continuance. For

these reasons, a denial of this motion would deprive the defendant and his counsel reasonable time

necessary to prepare for trial, taking into account due diligence.

                (2) The Speedy Trial Act generally requires that a criminal trial begin within

seventy days of the filing of an information or indictment or the defendant’s initial appearance. 18

U.S.C. Section 3161(c)(1). This requirement protects the interests of the defendant and the public

in a speedy trial. Zedner v. United States, 126 S.Ct. 1976 (2006); United States v. Henry, 538 F.3rd

300, 303 (4th Cir. 2008). “To allow for necessary flexibility in scheduling, the Act provides that
certain delays may be excluded from the seventy-day count, including delays where the district court

finds ‘that the ends of justice served by granting of … [a] continuance outweigh the best interests of

the public and the defendant in a speedy trial.” Henry, 538 F.3rd at 303; 18 U.S.C. § 3161(h)(7)(A).

Significantly, the Act’s “primary procedural limit requires the district court to ‘set [] forth, either

orally or in writing, its reasons for finding’ that a continuance is warranted under the provision.”

Henry, 538 F.3d at 303.

                (3) Section 3161(h)(7)(B) of the Act provides factors to be considered by the Court
 Case 7:19-cr-00081-EKD Document 82 Filed 05/28/21 Page 2 of 3 Pageid#: 183




in determining whether to grant a continuance. These factors include whether the failure to grant a

continuance would deny the Defendant continuity of counsel or the reasonable time necessary for

effective preparation, taking into account due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). These

factors must be weighed by the Court in deciding whether the ends of justice served by the granting

of a continuance outweigh the best interests of the defendant and the public in a speedy trial. 18

U.S.C. § 3161(h)(7)(A) Zedner v. United States, 126 S.Ct. 1976 (2006).

               (4) Defendant submits that for the reasons outlined in the paragraphs above, the

ends of justice served by the granting of a continuance outweigh the best interests of the public and

the Defendant in a speedy trial and sentencing.

               Accordingly, the Defendant respectfully moves the Court to continue the hearing.


                                                               Respectfully submitted,
                                                               ANTHONY BRIAN BARNETT


                                                               By: /s/ Anthony F. Anderson
                                                               Counsel

 Anthony F. Anderson, Esq. (VSB #21345)
 ANDERSON LEGAL
 1102 Second Street, S. W.
 P. O. Box 1525
 Roanoke, Virginia 24007
 (540) 982-1525
afalaw@afalaw.com
 Counsel for Defendant




                                                                                                        2
 Case 7:19-cr-00081-EKD Document 82 Filed 05/28/21 Page 3 of 3 Pageid#: 184




                                  CERTIFICATE OF SERVICE

       I hereby certify that this 28th day of May, 2021, I electronically filed the foregoing withthe
Clerk of the Court using the CM/ECF system which will send notification of such filing to theall
counsel of record.

                                                      /s/ Anthony F. Anderson




                                                 3
